HLD-002 (November 2012)                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-3947
                                       ___________

                             IN RE: TORMU E. PRALL,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.C. Civil No. 1:11-cv-07004)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                               November 2, 2012
        Before: MCKEE, Chief Judge, ALDISERT and BARRY, Circuit Judges

                             (Opinion filed: March 26, 2013)

                                        _________

                                        OPINION
                                        _________



PER CURIAM

       Pro se litigant Tormu E. Prall has petitioned this Court for a writ of mandamus

directing or asking the United States District Court for the District of New Jersey to

expeditiously or promptly “screen and serve his complaint, summonses, and motion for

temporary restraining order and order to show cause for a preliminary and permanent

injunction.”
       Mandamus is a “drastic remedy” available in extraordinary circumstances only. In

re: Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner seeking

the writ “must have no other adequate means to obtain the desired relief, and must show

that the right to issuance is clear and indisputable.” Madden v. Myers, 102 F.3d 74, 79

(3d Cir. 1996). Generally, a court’s management of its docket is discretionary, In re Fine

Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982), and there is no “clear and

indisputable” right to have the District Court handle a case in a certain manner, see Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980). However, mandamus may be

warranted when a district court’s delay “is tantamount to a failure to exercise

jurisdiction.” Madden, 102 F.3d at 79.

       The delay complained of by Prall does not rise to the level of a failure to exercise

jurisdiction. Prall filed his complaint in December 2011. He then filed a Federal Rule of

Civil Procedure 10(c) motion in June 2012 and an addendum to his complaint in

September 2012. The Magistrate Judge assigned to Prall’s case denied Prall’s Rule 10(c)

motion in October 2012. Although approximately one year has passed since Prall filed

his original complaint, the delay “does not yet rise to the level of a denial of due

process.” Id. We are fully confident that the District Court will rule on Prall’s complaint

without undue delay. Thus, the extraordinary remedy of mandamus is not warranted in

this case.

       Accordingly, we will deny the petition for a writ of mandamus.


                                              2